DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
In the last line of claim 17, “the first substrate” should read “a first substrate”, otherwise there would be a lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 28 requires the first trench to comprises a second layer of polysilicon; however, the specification (as originally filed) does not disclose a second layer of polysilicon in the first trench as claimed in current claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashida (US 2014/0361398 A1, which is a prior art of record).
Regarding claims 10-12:
	re claim 10, Higashida discloses structure, comprising:
	a first trench (Fig. 6, left trench, and [0081]) in a semiconductor substrate 120/100, the first trench including polysilicon 280 [0081];

a Schottky contact (between 180 and 120, see Figs. 6, 4, [0076] and [0081]) on the semiconductor substrate 120/100 between the first and second trenches; and
an anode electrode 200 (Fig. 6 and [0081]) on the Schottky contact, the anode electrode coupled to and suspended [by layer “180”] above the polysilicon in the first and second trenches [0081] (NOTE: the current specification does not disclose how or what is encompassed by the term “suspended”; accordingly, Higashida’s anode electrode 200 is considered to be suspended above the polysilicon “280” in Fig. 6);
re claim 11, the structure of claim 10, wherein the semiconductor substrate 120/100 is n-doped (Fig. 6) and the polysilicon 280 in the first and second trenches is p-doped (Fig. 6);
re claim 12, the structure of claim 10, further comprising a dielectric layer 260 (Fig. 6 and [0081]) between the polysilicon 280 in the first trench and the semiconductor substrate 120/100 and between the polysilicon 280 in the second trench and the semiconductor substrate 120/100; and
re claim 17, the structure of claim 10, further comprising a cathode electrode 240 (Fig. 6) coupled to a metal layer 180 within a first surface of the semiconductor substrate120/100 (i.e., all layers in Fig. 6 are “coupled” together in order to provide a diode structure).
Therefore, Higashida anticipates claims 10-12 and 17.

Claim(s) 21-23, 27 and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2015/0380570 A1, which is a prior art of record).
Regarding claims 21-23, 27 and 29-31:
	re claim 21, Tanaka discloses (in Fig. 20) a device, comprising:
	a first trench (one of elements “4”, [0056]) disposed in a semiconductor substrate 2/3 [0056 and 0087];
a second trench (another of elements “4”, [0056]) disposed in the semiconductor substrate; and
a first contact plug (one of elements “112” that is located between two elements “4”, [0119]) disposed between the first trench and the second trench, the first contact plug forming a Schottky contact [0087];
a second contact plug disposed on the first trench (one of elements “112” that is in contact with one of the elements “4”); and
an anode electrode 115 [0119] disposed over the first contact plug and the second contact plug (i.e., element “115” is an anode terminal, which can be readily referred to as an anode electrode);
re claim 22, the device of claim 21, further comprising a junction region 5 [0056] adjacent to the first trench (one of elements “4”);
re claim 23, the device of claim 22, wherein the first contact plug (one of elements “112”) contacts the junction region (one of elements “5”);
re claim 27, the device of claim 21, wherein the second contact plug (one of elements “112”) suspends the anode electrode 115 from the semiconductor substrate 2;
	re claim 29, the device of claim 21, wherein the first trench (one of elements “4”) comprises silicide 6 [0087] contacting the second contact plug (one of elements “112”);
re claim 30, the device of claim 21, further comprising a doped region 5 [0087] disposed between the first trench and the second trench (i.e., between two elements “4”), wherein the doped region 5 comprises a doping concentration higher (n-type, [0087]) than the semiconductor substrate (i.e., the substrate is p-type, accordingly, region 5 has a higher n-type concentration than that of the substrate); and
re claim 31, the device of claim 21, wherein the second contact plug (one of elements “112”) extends into the first trench (one of elements “4”, i.e., in a plan/top view, the second contact plug 112 extends into the first trench 4).
Therefore, Tanaka anticipates claims 21-23, 27 and 29-31.

Regarding claim 32:
Tanaka discloses (in Fig. 20) A structure, comprising:
a first trench (one of elements “4”);
a second trench (another one of elements “4”);
a metal layer 115 [0119], the metal layer forming an anode electrode disposed over the first trench and the second trench and a cathode electrode 114 (Fig. 20 and [0121], wherein element “115” is an anode terminal, which can be readily referred to as an anode electrode);
a first contact plug 112 (one of elements “112” in Fig. 20) between the anode electrode 115 and the first trench 4;
a second contact plug (another one of elements “112” in Fig. 20) between the anode electrode 115 and a substrate between the first trench (one element “4”) and second trench (another element “4”);

a fourth contact plug 112 extending from the cathode electrode 114 (Fig. 20) to the substrate on an opposite side of the second trench 4 from the second contact plug 112 (i.e., in Fig. 20, the cathode electrode/contact-plug 114/112 are on an opposite side of element “107” relative to trench/contact-plug 4/112). 
Therefore, Tanaka anticipates claim 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashida in view of Quddus et al. (US 2015/0236172 A1; hereinafter, “Quddus”, which is a prior art of record).
Regarding claims 13 and 15:
	Higashida anticipates claims 12 and 10 but does not disclose a doped region as currently claimed.  However, Quddus teaches, in a device similar to that of Higashida, a doped region 58 (see Quddus, Fig. 1 and [0040]) in a semiconductor substrate 12 between a dielectric layer 40A of a first trench 30 and a Schottky contact ([0040], last sentence) and between a dielectric layer 40B of a second trench 32 and the Schottky contact.  Quddus discloses the doped region 58 provides barrier height adjustment [0040].
	It would have been obvious to one of ordinary skill in the art to modify Higashida by incorporating a doped region, as taught by Quddus, because the modification would allow barrier height adjustment.

Regarding claims 14 and 16:
	Quddus discloses the doped region 58 (Fig. 1 and [0040]) is doped opposite (p-type) that of the semiconductor substrate (n-type); and wherein the doped region 58 lines the first 30 (Fig. 1) and second 32 trenches.
	Therefore, Higashida (in view of Quddus) renders claims 14 and 16 obvious.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view Tanaka of Higashida.
re claims 24-26, Tanaka anticipates claim 21 and discloses the trench “4” is oppositely doped (n-type, [0087]) from the semiconductor substrate 2/3 (region “3” of the substrate is p-type, [0087]), and the contact plug 112 contacts a titanium-based barrier layer 6 [0089] (i.e., layer 6 is considered to be a titanium-based barrier layer).  However, Tanaka does not specify a material for elements “4” (i.e., a material in the trench “4”); accordingly, Tanaka does not specify the trench comprises polysilicon.
Higashida teaches, in a device similar to that of Tanaka, polysilicon 280 (Fig. 6 and [0081]) is well suited for a trench used in a Schottky diode. Higashida further discloses the trench comprises an insulating layer 260 (Fig. 6 and [0081]), and although Tanaka does not specify a material for the insulating layer 260, it was very well known in the art to utilize an oxynitride insulating layer to line a trench filled with polysilicon.
Given that Tanaka discloses the general conditions of the claimed invention, it would have been obvious to one of ordinary skill in the art to specifically incorporate polysilicon and oxynitride into the trenches, because Higashida shows polysilicon is very well suited for similar devices and oxynitride was very well known and commonly used in the art.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.



Remarks
The prior objection to the title is withdrawn in view of the amendment.
Applicant’s remarks have been fully considered, but they are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892